Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment, received 12/12/2019, has been entered. 
Claims 1-17 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US Pub. No. 2009/0224664 A1), hereafter referred to as Yoshida, in view of Choi et al. (US Pub. No. 2016/0260928 A1), hereafter referred to as Choi.

As to claim 1, Yoshida discloses an organic light-emitting diode display panel (fig 6, [0019], anode 2, emission 6, cathode 7), comprising:
a substrate (1); 
a pixel defining layer (3) disposed on the substrate (1), wherein the pixel defining layer (3) comprises a plurality of recessed regions (pixel regions 11) and a plurality of grooves (grooves in 3’; [0130]), wherein the recessed regions communicate with each other through the grooves ([0130]), the recessed regions and the grooves form a mesh structure (fig 6, pixel regions/recessed regions and the grooves in 3’ form the mesh), the mesh structure defines a plurality of pixel regions (pixel regions 11), and widths of the recessed regions is greater than widths of the grooves (fig 6, width of pixel regions/recessed regions 11 are wider than that of the grooves shown in 3’); and
an organic light-emitting layer disposed on the pixel defining layer (fig 7, organic EL layer 6).

Nonetheless, Choi discloses an organic encapsulation layer (fig 3, layer 320; [0077]) disposed on an organic light-emitting layer (layer 220; [0069]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form an organic encapsulation layer on the organic light emitting layer of Yoshida as taught by Choi since this will protect the organic emission layers from environmental contamination.  

As to claim 2, Yoshida in view of Choi discloses the OLED display panel of claim 1 (paragraphs above). 
Yoshida further discloses wherein a depth of the grooves (grooves in 3’) from the substrate (1) is lower than a depth of the recessed regions (pixel regions 11) from the substrate (1), such that a height difference between a bottom of the recessed regions and a bottom of the grooves is formed ([0011]; See applicant’s fig 7 for support for this claim limitation and it’s interpretation, such that the depth of the groove 302 is considered to be lower than that of the recess 301 because of the presence of anode 

As to claim 3, Yoshida in view of Choi discloses the OLED display panel of claim 1 (paragraphs above).
Yoshida does not disclose the organic encapsulation droplets.
Nonetheless, Choi discloses applying an organic encapsulation such that the encapsulate flows between the pixel regions (fig 3 and [0008]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the grooves of Yoshida to also allow the flow of the organic encapsulation of Choi to flow by capillary force to make the encapsulation layer so that the protection layer is made level and ensure coverage of the semiconductor light emitting regions. 

As to claim 4, Yoshida in view of Choi discloses the OLED display panel of claim 3 (paragraphs above).
Yoshida further discloses wherein the widths of the grooves are greater than 1um ([0075]), but does not explicitly disclose the depths of the grooves range from 0.01um to 1.5um. 


As to claim 6, Yoshida in view of Choi discloses the OLED display panel of claim 1 (paragraphs above).
Yoshida further discloses wherein the OLED display panel further comprises an anode layer disposed at bottoms of the recessed regions (fig 7, anode layer 2 in bottoms of recesses 11). 

As to claim 7, Yoshida in view of Choi discloses the OLED display panel of claim 6 (paragraphs above).
Yoshida does not disclose wherein the OLED display panel further comprises an array layer disposed on the substrate, wherein the pixel 
Nonetheless, Choi further discloses wherein an OLED display panel (fig 2 and [0051]) further comprises an array layer (layers with h2 shown in figure 2) disposed on a substrate (100), wherein a pixel defining layer (180) is disposed on the array layer, the array layer comprises a drain electrode (metal layer 165 connected to drain region 160 is considered to be the drain electrode), and the drain electrode is disposed to correspond to the anode layer (210) and connects the anode layer (210).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the array layer with TFTs of Choi in the display of Yoshida since this will allow for switching and controlling the pixel regions.  

As to claim 8, Yoshida in view of Choi discloses the OLED display panel of claim 7 (paragraphs above).
Choi further discloses wherein the array layer further comprises a first dielectric layer (130), a second dielectric layer (150), and a planarization layer (170), which are disposed on the substrate in sequence, the first 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the array layer with TFTs of Choi in the display of Yoshida since this will allow for switching and controlling the pixel regions.  

As to claim 10, Yoshida discloses an OLED display panel (fig 6, [0019], anode 2, emission 6, cathode 7), comprising:
a substrate (1);
a pixel defining layer (3) disposed on the substrate (1), wherein the pixel defining layer (3) comprises a plurality of recessed regions (pixel regions 11) and a plurality of grooves (grooves in 3’; [0130]), wherein the recessed regions communicate with each other through the grooves ([0130]), the recessed regions and the grooves form a mesh structure (fig 6, pixel regions/recessed regions and the grooves in 3’ form the mesh), and the mesh structure defines a plurality of pixel regions (pixel regions 11); and

Yoshida does not disclose an organic encapsulation layer disposed on the organic light-emitting layer. 
Nonetheless, Choi discloses an organic encapsulation layer (fig 3, layer 320; [0077]) disposed on an organic light-emitting layer (layer 220; [0069]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form an organic encapsulation layer on the organic light emitting layer of Yoshida as taught by Choi since this will protect the organic emission layers from environmental contamination.   

As to claim 11, Yoshida in view of Choi discloses the OLED display panel of claim 10 (paragraphs above).
Yoshida further discloses wherein a depth of the grooves (grooves in 3’) from the substrate (1) is lower than a depth of the recessed regions (pixel regions 11) from the substrate (1), such that a height difference between a bottom of the recessed regions and a bottom of the grooves is formed ([0011]; See applicant’s fig 7 for support for this claim limitation and 

As to claim 12, Yoshida in view of Choi discloses the OLED display panel of claim 10 (paragraphs above).
Yoshida does not disclose the organic encapsulation droplets.
Nonetheless, Choi discloses applying an organic encapsulation such that the encapsulate flows between the pixel regions (fig 3 and [0008]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the grooves of Yoshida to also allow the flow of the organic encapsulation of Choi to flow by capillary force to make the encapsulation layer so that the protection layer is made level and ensure coverage of the semiconductor light emitting regions. 

As to claim 13, Yoshida in view of Choi discloses the OLED display panel of claim 12 (paragraphs above).   

Nonetheless, the skilled artisan would know too that the depths of the grooves would impact the flow of the organic material to create the uniform and level protection layer.  The specific claimed depth, absent any criticality, is only considered to be the “optimum” depth of the grooves that a person having ordinary skill in the art would have been able to determine using routine experimentation.  Since the application has not established the criticality of the depth of the grooves it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the grooves of Yoshida in view of Choi within this claimed range.  

As to claim 15, Yoshida in view of Choi discloses the OLED display panel of claim 10 (paragraphs above).
Yoshida further discloses wherein the OLED display panel further comprises an anode layer disposed at bottoms of the recessed regions (fig 7, anode layer 2 in bottoms of recesses 11).

As to claim 16, Yoshida in view of Choi discloses the OLED display panel of claim 15 (paragraphs above).
Yoshida does not disclose wherein the OLED display panel further comprises an array layer disposed on the substrate, wherein the pixel defining layer is disposed on the array layer, the array layer comprises a drain electrode, and the drain electrode is disposed to correspond to the anode layer and connects the anode layer. 
Nonetheless, Choi further discloses wherein an OLED display panel (fig 2 and [0051]) further comprises an array layer (layers with h2 shown in figure 2) disposed on a substrate (100), wherein a pixel defining layer (180) is disposed on the array layer, the array layer comprises a drain electrode (metal layer 165 connected to drain region 160 is considered to be the drain electrode), and the drain electrode is disposed to correspond to the anode layer (210) and connects the anode layer (210).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the array layer with TFTs of Choi in the display of Yoshida since this will allow for switching and controlling the pixel regions.  

As to claim 17, Yoshida in view of Choi discloses the OLED display panel of claim 16 (paragraphs above).
 Choi further discloses wherein the array layer further comprises a first dielectric layer (130), a second dielectric layer (150), and a planarization layer (170), which are disposed on the substrate in sequence, the first dielectric layer (130) comprises a source and drain (160 and 162), the second dielectric layer (150) comprises a gate (140), and the drain electrode (metal layer 165 connected to drain region 160) is disposed between the planarization layer (170) and the second dielectric layer (150). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the array layer with TFTs of Choi in the display of Yoshida since this will allow for switching and controlling the pixel regions.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Lee et al. (US Pub. No. 2005/0174045 A1), hereafter referred to as Lee.

As to claim 9, Yoshida discloses a manufacturing method of an OLED display panel ([0002]), comprising steps of:

performing a patterning process ([0087]-[0088]) on the pixel defining layer (fig 6, pixel defining layer 3 and 3’) to form a plurality of recessed regions (regions 11) and a plurality of grooves (grooves shown in 3’), wherein the recessed regions communicate with each other through the grooves (fig 6, grooves in 3’ communicate the recesses 11), the recessed regions and the grooves form a mesh structure (mesh structure of layer 3 and 3’), and the mesh structure defines a plurality of the pixel regions (pixel regions correspond to region 11).
Yoshida does not disclose evaporating an organic light-emitting layer on the pixel defining layer; and 
adding a plurality of organic encapsulation droplets on the organic light-emitting layer, wherein the organic encapsulation droplets are spread via capillary force to form an organic encapsulation layer. 
Nonetheless, Lee discloses evaporating an organic light-emitting layer on a pixel defining layer ([0040]); and 
adding a plurality of organic encapsulation droplets on the organic light-emitting layer ([0065]; ink-jet printing of the polymer encapsulation layer is considered to be adding the organic encapsulation droplets).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the organic light-emitting layer of Yoshida by evaporation as taught by Lee since the methods and techniques used for evaporation are quite mature and therefore the emission layers can be formed reliably, and also form the encapsulation layer of Lee on the light emitting layer of Yoshida since this will protect the organic emission layers from environmental contamination.  

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Choi and further in view of Kim et al. (US Pub. No. 2019/0280064 A1), hereafter referred to as Kim.

As to claim 5, Yoshida in view of Choi discloses the OLED display panel of claim 1 (paragraphs above).
Yoshida in view of Choi do not disclose wherein a thickness of the organic encapsulation layer ranges 0.01um to 10um. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the thickness of the organic encapsulation layer of Yoshida in view of Choi within the range taught by Kim since this will ensure that semiconductor layer is effectively protected from contamination.  

As to claim 14, Yoshida in view of Choi discloses the OLED display panel of claim 10 (paragraphs above).
Yoshida in view of Choi do not disclose wherein a thickness of the organic encapsulation layer ranges 0.01um to 10um. 
Nonetheless, Kim discloses wherein a thickness of an organic encapsulation layer ranges 0.01um to 10um ([0175]-[0180]; fig 2, organic encapsulation layer 300). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the thickness of the organic encapsulation layer of Yoshida in view of Choi within the range taught by 

Pertinent Art
Figure 2 of US Pub. No. 2014/0346468 shows that the grooves and recesses form a mesh structure and paragraph [0102] teaches that a protection/sealing layer may be formed on the upper electrode 500. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        4/30/2021